Green, J.
(concurring). I agree that the defendant was entitled to construct his new house without a variance. I write separately because I do not share the majority’s view that the new house is *489in “substantially the form” of the previous structure. As the majority opinion amply details, the new structure is substantially larger than the previous structure. See ante at 484-485. It has a markedly different shape and occupies a different footprint (though, to be sure, significant portions of the footprint of the new house overlay portions of the footprint of the former structure). Though I acknowledge the deference we (like the trial judge) owe to the zoning board of appeals of Gloucester (board) on matters of interpretation of the Gloucester zoning ordinance, I do not consider it reasonable to construe the ordinance to treat a structure so different in size, shape, and configuration as being “in substantially the form” of the structure it is designed to replace, so as to be entitled to a building permit as a matter of right. Cf. Berliner v. Feldman, 363 Mass. 767, 774-775 (1973) (discussing the extent of deviation permissible under ordinance authorizing structures destroyed by fire to be “rebuilt,” and observing, inter aha, that “[t]he floor area, ground coverage, number of stories, and height and other dimensions of [the destroyed structure] delimit the maximum permissible size and shape of the rebuilt structure”).1
I would affirm the judgment of the Superior Court (in turn affirming the board’s decision that the defendant is entitled to build the new house) on grounds other than those relied upon by the trial judge. See Brunelle v. W.E. Aubuchon Co., 60 Mass. App. Ct. 626, 629-630 (2004). As the majority note, prior to trial a judge of the Superior Court (who was not the trial judge) wisely remanded the matter to the board for the entry of further findings addressing whether the proposed new house would be more nonconforming than the old one, and whether it would be substantially more detrimental to the neighborhood.
Under the so-called “second except” clause of the first sentence of the first paragraph of G. L. c. 40A, § 6, reconstruction, extension, or structural change of a single or two-family residential structure is allowed if the change or reconstruction does not *490increase the nonconforming nature of the structure. Under the second sentence of the same paragraph, pre-existing nonconforming structures may be altered or extended upon a finding by the special permit granting authority that the resulting structure will not be substantially more detrimental to the neighborhood.2
On remand, the board found that the new house did not increase the nonconformities inherent in the previous structure. The board identified three areas of nonconformity in the previous structure (front yard setback, north side yard setback, and height) and compared the new house to the previous structure on each ground. The front yard setback of the new house is 30.3 feet, compared to fifteen feet with the previous structure and a minimum required setback of forty feet. The north side yard setback of the new house is 21.7 feet, compared to 19.8 feet for the previous structure and a minimum requirement of thirty feet. Finally, the height of the new building is 33.7 feet, compared to thirty-four to thirty-five feet for the previous structure and a maximum limit of thirty feet. Thus, the extent of any setback encroachment is reduced in the new house, as is the nonconformity in height. Though the length of portions of the new house lying within the front and side yard setback areas is somewhat longer than with the previous structure, I do not consider unreasonable the board’s conclusion that the new house does not “intensify the existing nonconformities or result in additional ones.” Willard v. Board of Appeals of Orleans, 25 Mass. App. Ct. 15, 22 (1987).3
Moreover, even were I persuaded that the board was incorrect in this regard, and that the new house intensifies the pre-existing nonconformities,4 the board’s further finding that the new house is not substantially more detrimental to the neighborhood concludes the matter.5 Though the second sentence of the first *491paragraph of G. L. c. 40A, § 6, does not expressly include “reconstruction” within its scope, it is at least implicit in the discussion by the Supreme Judicial Court in Bransford v. Zoning Bd. of Appeals of Edgartown, 444 Mass. 852, 862-863 (2005) (Greaney, J., concurring), and Bjorklund v. Zoning Bd. of Appeals of Norwell, 450 Mass. 357, 360-361 (2008), that a single family residence may be constructed in replacement of a preexisting nonconforming residence, even if it increases or intensifies the nonconformities, upon a finding that the new structure will not be substantially more detrimental to the neighborhood.6 Moreover, § 2.4.3 of the Gloucester ordinance (unlike the local by-laws involved in Bransford and Bjorklund)7 expressly authorizes the board to allow, by special permit, the reconstruction of a pre-existing nonconforming single or two-family residence that increases the nonconforming nature of the structure. In my view, the board’s supplemental finding of no substantial detriment, entered pursuant to the pretrial remand order, puts to rest any lingering question concerning the validity of its approval of the proposed new house.8

 Notably, the court concluded in Berliner that the replacement structure should be limited to the size and shape of the previous structure under a bylaw provision that authorized structures destroyed by fire to be “rebuilt,” but contained no condition or requirement that the replacement be in “substantially the form” of the previous structure. 363 Mass. at 773-775.


 Section 1.4.1.1(a) of the Gloucester zoning ordinance designates the board as the special permit granting authority.


 We extend substantial deference to the board’s judgment on the question whether the new house would intensify the pre-existing nonconformities. See Davis v. Zoning Bd. of Chatham, 52 Mass. App. Ct. 349, 356 n.11 (2001), citing Fitzsimonds v. Board of Appeals of Chatham, 21 Mass. App. Ct. 53, 57 (1985).


 It is clear that it creates no new ones.


 The plaintiff does not challenge the board’s finding of no substantial detriment, and such a finding is one to which we extend substantial deference — far more than the deference owed to the board’s interpretation of the ordinance. See Davis v. Zoning Bd. of Chatham, 52 Mass. App. Ct. at 356 n.11.


 Such treatment is eminently reasonable, in light of the heightened protection the statute extends to single and two-family residences. Since the statute expressly authorizes reconstruction of such structures by right, so long as the reconstruction does not increase the nonconformities, and authorizes in turn extensions or alterations upon a finding of no substantial detriment, there appears no reason why a reconstruction that extends or alters a pre-existing nonconforming single family residence should not be permitted upon a finding that the resulting residential structure will not be substantially more detrimental to the neighborhood.


 Section 11.9(f) of the local zoning by-law in Bransford, like the second sentence of G. L. c. 40A, § 6, addresses changes, extensions, or alterations of nonconforming structures upon a finding of no substantial detriment. See 444 Mass. at 855 n.5 (Greaney, J., concurring). To like effect is § 1642 of the bylaw involved in Bjorklund. See 450 Mass. at 360 n.12.


 Though the board did not cast its decision as the grant of a special permit (by reason of its view that the proposed construction is permitted as a matter of right), I see no purpose in remanding the matter to the board to allow it to reframe its decision as a grant of special permit, in light of its evident endorsement of the project, and its finding that the new house will not be substantially more detrimental to the neighborhood.